 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x:
GLENN JOHNSON, rE

Plaintiff, a _

~” 18-CV-5623 (ALC)
-against-
ORDER

CITY OF NEW YORK, ET AL.,

Defendants.

x

ANDREW L. CARTER, JR., District Judge:
In this Court’s Opinion & Order issued on December 23, 2019, Plaintiff was granted leave
to amend his complaint as to his excessive force claims. Should Plaintiff which to file an amended

complaint, he should do so on or before January 24, 2020.

SO ORDERED.

Dated: December 23, 2019
New York, New York vA

"ANDREW L. CARTER, JR.
United States District Judge

 

 

 
